           Case 1:20-cv-00161-NONE-SAB Document 15 Filed 04/17/20 Page 1 of 6


 1   Mark E. Merin (State Bar No. 043849)                   Alison Berry Wilkinson (SBN 135890)
     Paul H. Masuhara (State Bar No. 289805)                Berry | Wilkinson | Law Group
 2   LAW OFFICE OF MARK E. MERIN                            165 North Redwood Drive, Suite 206
     1010 F Street, Suite 300                               San Rafael, CA 94903
 3   Sacramento, California 95814                           Telephone: 415.259.6638
     Telephone:     (916) 443-6911                          Facsimile: 877.259.3762
 4
     Facsimile:     (916) 447-8336                          Email: alison@berrywilkinson.com
 5   E-Mail:        mark@markmerin.com
                    paul@markmerin.com                        Attorneys for Defendant DAMIAN SPARKS
 6
       Attorneys for Plaintiff
 7     MIGUEL RODRIGUEZ CORTEZ
       and VIKTORIA DESIREE MERCADO
 8
     James N. Fincher, SBN 196837
 9   Merced County Counsel
     Roger S. Matzkind, SBN 77331
10
     Chief Civil Litigator
11   Janine L. Highiet-Ivicevic, SBN 254405
     Deputy County Counsel
12   2222 M Street, Room 309
     Merced, CA 95340
13   Tel: (209) 385-7564
     Fax: (209) 726-1337
14   Email: Roger.Matzkind@countyofmerced.com;
            Janine.Highiet-Ivicevic@countyofmerced.com
15
       Attorneys for Defendants
16     COUNTY OF MERCED, MERCED COUNTY
17     SHERIFF’S OFFICE, and VERNON H. WARNKE

18

19                                 UNITED STATES DISTRICT COURT
20                                EASTERN DISTRICT OF CALIFORNIA
21                                             FRESNO DIVISION
22

23                                                        Case No. 1:20-cv-00161-NONE-SAB
     MIGUEL RODRIGUEZ CORTEZ, et al.,
24                Plaintiffs,                             ORDER RE STIPULATED PROTECTIVE
                                                          ORDER
25   vs.
                                                          (ECF No. 14)
26   COUNTY OF MERCED, et al.,
27                Defendants.
28

30

31                                                    1
             Case 1:20-cv-00161-NONE-SAB Document 15 Filed 04/17/20 Page 2 of 6


 1
                                                   STIPULATION
 2
              1.      The parties to the above-entitled action, Defendants COUNTY OF MERCED, et al., and
 3
     Plaintiffs MIGUEL RODRIGUEZ CORTEZ and VIKTORIA DESIREE MERCADO.by and through
 4
     their counsel of record, hereby stipulate to entry of the attached protective order covering materials
 5
     produced or received (including in response to subpoenas) in relation to an early settlement conference
 6
     which they intend to schedule. The parties acknowledge that this Order does not confer blanket
 7
     protections on all disclosures or responses to discovery and that the protection it affords from public
 8
     disclosure and use extends only to the limited information or items that are entitled to confidential
 9
     treatment under the applicable legal principles.       The parties further acknowledge, as set forth in
10
     Paragraph 5, below, that this Stipulated Protective Order does not entitle them to file confidential
11
     information under seal; rather, Civil Local Rule 141 sets forth the procedures that must be followed and
12
     the standards that will be applied when a party seeks permission from the court to file material under
13
     seal.
14
              The materials included in the above-mentioned protective order are as follows:
15

16                   a.     Medical records; and

17                   b.     Any document produced formally or informally in connection with the early

18                          settlement conference, which the parties are in the process of scheduling.

19            All “confidential material” shall be designated by stamping or otherwise marking each such
20   document as follows: “CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER”.
21            2.     Confidential material shall be used solely in connection with the early settlement
22   conference in the within action (Case No. 1:20-cv-00161-NONE-SAB) and not for any other purpose,
23   including any other litigation, without the express approval of this court, except as set forth in paragraph
24   7(a), below.
25            3.     Confidential material may not be disclosed, except as is provided in paragraphs 4 and 5,
26   below.
27            4.     Confidential material may be disclosed only to the following persons: (a) counsel for any
28   party to this litigation; (b) paralegal, stenographic, clerical, and secretarial personnel regularly employed
30

31                                                         2
           Case 1:20-cv-00161-NONE-SAB Document 15 Filed 04/17/20 Page 3 of 6


 1
     by counsel for the parties in this litigation; (c) court personnel, including stenographic reporters engaged
 2
     in such proceedings as are necessarily incidental to preparation for trial in this action; and (4) retained
 3
     experts. Nothing in this paragraph (4) is intended to prevent officials or employees of any defendant, or
 4
     other authorized government officials, from having access to the documents so designated if they would
 5
     have such access in the normal course of their job duties. Furthermore, nothing herein prevents any
 6
     witness from disclosing events or activities personal to him or her. Finally, nothing in this paragraph (4)
 7
     prevents defendant SPARKS from viewing materials produced from his own personnel file.
 8
            5.      Without written permission from the party designating materials as confidential or a court
 9
     order secured after appropriate notice to all interested persons, a party may not file in the public record in
10
     this action any confidential material. A party that seeks to file under seal any confidential material must
11
     comply with Civil Local Rule 141. Confidential material may only be filed under seal pursuant to a court
12
     order authorizing the sealing of the specific confidential material at issue. Pursuant to Civil Local Rule
13
     141, a sealing order will issue only upon a request establishing that the confidential material at issue is
14
     privileged, protectable as a trade secret, or otherwise entitled to protection under the law. If a request by
15
     a party in receipt of material designated confidential to file said confidential material under seal pursuant
16
     to Civil Local Rule 141 is denied by the court, then the party in receipt of the material designated as
17
     confidential may file the information in the public record unless otherwise instructed by the court.
18
            6.      Each person to whom disclosure is made, with the exception of counsel, who are
19
     presumed to know the contents of this protective order, shall be provided by the person furnishing him or
20
     her “confidential material,” as designated hereunder, with a copy of this order, and shall agree on the
21
     record, in writing, that he or she has read this protective order and consents to be subject to the
22
     jurisdiction of this court with respect to the enforcement of this order, including without limitation, any
23
     proceeding for contempt. Unless such agreement is made on the record in this litigation, counsel making
24
     the disclosure to any person described above shall retain the original executed copy of said written
25
     agreement until final termination of this litigation.
26
            7.      If the matter settles at the conclusion of the early settlement conference all confidential
27
     material received under the provisions of this order, including any copies made thereof, shall be tendered
28

30

31                                                           3
           Case 1:20-cv-00161-NONE-SAB Document 15 Filed 04/17/20 Page 4 of 6


 1
     back to the appropriate parties or their attorneys. Provisions of this order, insofar as they restrict the
 2
     disclosure and use of the material, shall remain in full force and effect until further order of this court.
 3
                      a.      If the matter does not resolve at the conclusion of the early settlement conference,
 4
     any documents secured by subpoena shall be used solely in connection with the litigation in this action
 5
     (Case No. 1:20-cv-00161-NONE-SAB) and not for any other purpose, including any other litigation,
 6
     without the express approval of this court.
 7
             8.       The foregoing is without prejudice to the right of any party to this action: (a) to apply to
 8
     the court for a further protective order relating to any confidential material or relating to discovery in this
 9
     litigation; (b) to apply to the court for an order removing the confidential material designation from any
10
     document; and, (c) to apply to the court for an order compelling production of documents or for
11
     modification of this order or for any order permitting disclosure of confidential material beyond the terms
12
     of this order.
13
             Counsel for the parties to this action hereby declare that they have read the foregoing, that they
14
     approve thereof as to form and content, and that, on behalf of their clients in this action, they stipulate
15
     thereto.
16
             IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
17

18
                                                      Respectfully Submitted,
     Dated: April 16, 2020
19                                                    LAW OFFICE OF MARK E. MERIN
                                                          /s/ Mark E. Merin
20                                                        (as authorized on April 16, 2020)
21                                                    By: __________________________________
                                                          Mark E. Merin
22                                                          Attorneys for Plaintiffs
                                                            MIGUEL RODRIGUEZ CORTEZ
23                                                          and VIKTORIA DESIREE MERCADO
24
     //
25
     //
26
     //
27
     //
28

30

31                                                          4
          Case 1:20-cv-00161-NONE-SAB Document 15 Filed 04/17/20 Page 5 of 6


 1                                                Respectfully Submitted,
     Dated: April 13, 2020                        Merced County Counsel’s Office
 2
                                                      /s/ Roger Matzkind
 3                                                    (as authorized on April 13, 2020)
                                                  By: __________________________________
 4                                                    Roger S. Matzkind
                                                      Janine L. Highiet-Ivicevic
 5
                                                        Attorneys for Defendants
 6                                                      COUNTY OF MERCED, MERCED COUNTY
                                                        SHERIFF’S OFFICE, and VERNON H. WARNKE
 7
                                                  Respectfully Submitted,
 8   Dated: April 17, 2020
                                                  Berry | Wilkinson | Law Group
 9
                                                  By: /s/ Alison Berry Wilkinson
10
                                                  Attorneys for Defendant DAMIAN SPARKS
11

12                                     ATTORNEY ATTESTATION

13          I, Alison Berry Wilkinson, am the ECF user whose identification and password are being

14   used to file the foregoing documents. Pursuant to Local Rule 131(e), I hereby attest that concurrence

15   in the filing of these documents has been obtained from each of its signatories.

16
     Dated: April 17, 2020                   By: /s/ Alison Berry Wilkinson
17                                               Alison Berry Wilkinson
18

19                                                  ORDER
20          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:
21          1.     The parties’ stipulation for a protective order is issued covering materials produced or
22                 received (including in response to subpoenas) in relation to the agreed early settlement
23                 conference. All documents produced formally or informally in connection with the early
24                 settlement conference, including medical records, shall be handled in accordance with
25                 paragraphs 1-8 above.
26          2.     The parties are advised that pursuant to the Local Rules of the United States District
27                 Court, Eastern District of California, any documents which are to be filed under seal
28                 will require a written request which complies with Local Rule 141; and
30

31                                                      5
          Case 1:20-cv-00161-NONE-SAB Document 15 Filed 04/17/20 Page 6 of 6


 1
              3.      The party making a request to file documents under seal shall be required to show
 2
                      good cause for documents attached to a nondispositive motion or compelling reasons
 3
                      for documents attached to a dispositive motion. Pintos v. Pacific Creditors Ass’n,
 4
                      605 F.3d 665, 677-78 (9th Cir. 2009).
 5

 6   IT IS SO ORDERED.
 7
     Dated:        April 17, 2020
 8                                                    UNITED STATES MAGISTRATE JUDGE

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

30

31                                                       6
